Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Miller et al. (US 2017/0135157), Matsen et al. (US 2012/0145703), Naylor (US 2009/0101632) and lida et al. (US 2009/0242548)  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the conductor wire comprising a plurality of conductor wire strands bundled in a Litz wire configuration; a susceptor wire wrapped around the conductor wire in a spiral configuration, wherein the susceptor material comprises a high temperature susceptor material selected from the group consisting of an iron alloy, a cobalt alloy, and a nickel alloy; and a sheath surrounding the plurality of conductor wire strands.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 3 and 11, each conductor wire strand comprises a conductor wire metal core and ceramic coating surrounding the conductor wire metal core.




Examiner’s Comment
 	The closest prior art was Miller et al. (embodiment figs.1 and 5) The prior art show that a heating blanket having an interlaced heating layer including a fabric thread (para.0060), a heat generating thread (26) interlaced with the fabric thread (28) to form the interlaced heating layer, the heat generating thread comprising a conductor wire (26) configured to generate a magnetic field in response to an electrical current applied to the conductor wire (para.0047). Miller (embodiment fig.4) teaches the heat-generating thread comprising a conductor wire (26) and a susceptor wire formed of a susceptor material (48).However, Miller in combination with prior art of record is silent in regards to the above claim limitation.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761